Citation Nr: 1758998	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to Department of Veterans' Affairs death benefits.


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1964 to November 1966, and from August 1968 to August 1973.  The Veteran died in February 2008.  The appellant is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was remanded by the Board in February 2015 and it is now properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, remand is required to ensure compliance with the Board's February 2015 remand directives. 

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C. § 101(14) (2012); 38 C.F.R. § 3.5(a)(1) (2017).  Additionally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a), (d) (2017).

Pursuant to 38 C.F.R. § 3.50(a), a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017).  But see United States v. Windsor, 133 S. Ct. 2675.  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c) (2012); 38 C.F.R. § 3.1(j).  Thus, as a threshold matter, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50(b) (2017); but see United States v. Windsor, 133 S. Ct. 2675.

Where an attempted marriage of a claimant to a veteran, however, was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, (2) the claimant entered into the marriage without knowledge of the impediment, (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (4) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C. § 103(a) (2012); 38 C.F.R. § 3.52 (2017) (emphasis added).

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2017).  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2017).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC).  38 C.F.R. § 19.101 (2017).  Various procedures to be followed are outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1, Part III, Subpart vi, Chapter 6.

As noted in the Board's February 2015 remand, a woman other than the claimant, J.W., indicated that she is the Veteran's spouse, and also filed a claim for death benefits.  Since there are competing claims for death benefits by the appellant and J.W., the contested claims procedures were to be followed.  However, as the Board noted in February 2015, the record does not indicate such procedures were followed and the Board remanded the case to the AOJ in order to follow the procedures.

Despite the Board's remand directive, a review of the evidence of record reveals the AOJ returned this case to the Board without following all the contested claims procedures.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In light of the above, remand is warranted to ensure compliance with the Board's February 2015 remand.

Additionally, the Board notes that a brief was submitted by Disabled American Veterans, purportedly as the representative of the appellant.  However, the evidence of record does not contain an Appointment of Veterans Service Organization as Claimant Representative, VA Form 21-22.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant, advise her of the procedures to appoint a representative and provide her with VA Form 21-22. 

2.  In compliance with the Board's February 2015 remand directive, follow the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2017) and VA Adjudication Manual, M21-1, Part III, Subpart vi, Chapter 6 in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA benefits, in which the contesting parties are the current claimant for recognition (appellant) and interested party JW.

Specifically, consistent with VA Adjudication Manual, M21-1, Part III, Subpart vi, Chapter 6, the following actions should be taken:

i.  Prepare an administrative decision after completely developing the facts associated with the contested claim.

ii.  If one of the claimants establishes entitlement, deny the claim of the other claimant and notify all claimants and other interest persons of the actions taken.  Attach to the decision notice VA Form 4107c, Your Rights to Appeal Our Decision - Contested Claims, to inform the claimants of their appellate rights, including hearing rights.

iii.  If an unsuccessful claimant fails to submit a notice of disagreement (NOD) or fails to request a hearing within 60 days of the date of the notice described in M21-1, Part III, Subpart vi, Chapter 6.C.3.a, pay benefits to the successful claimant.

If an unsuccessful claimant requests a hearing within 60 days of the date of the notice, schedule the hearing, notify all parties that a hearing has been scheduled and consider the testimony given at the hearing as well as any additional evidence obtained before processing an award.

iv.  Provide the content of a Substantive Appeal to other contesting parties consistent with the requirements of 38 C.F.R. § 19.102 and M21-1, Part III, Subpart vi, Chapter 6.C.6.b.

3.  After the AOJ ensures that all contested claims procedures have been implemented, and ensuring any other necessary development has been completed, the AOJ should readjudicate the claim with consideration of any newly obtained evidence obtained by VA or submitted by a contesting claimant. If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




